DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/18/2021 is acknowledged. Claims 1-15 are pending. 
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2021.
Claims 1-6 have been considered on the merits herein. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 includes a detector microorganism comprising any reporter gene or operon which is combined with a producing microorganism which produces a compound of interest. However, the claim encompasses a broad scope of reporter genes or operons which does not, as written, make a connection to the microorganism which produces a compound of interest.  The reporter gene or operon must produce a detectable signal for the detection of the specific compound of interest (see specification p. 5, lines 31-p. 6, lines 1-2). The current claim language encompasses any reporter gene or operon and fails to describe how the reporter gene is used in the claimed method with the microorganism which produces a compound of interest. In addition, claim 6 encompasses primary and secondary metabolites for which no written description has been provided. Because the claims encompass a multitude reporter genes or operons as well as a multitude of “metabolites” neither contemplated nor disclosed by the as-filed disclosure, it is clear that applicant was not in possession of the full scope of the claimed subject matter at the time of filing. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation primary metabolite, and the claim also recites “including but not limited to” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Short et al. (US2005/0040550A1).

Thus, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raizada et al. (US9279139) in view of Hansen et al. (Microb. Ecolo., 2001, p0. 483-494) and Wang et al (Nature biotech., 2014, p. 473-480). 
Raizada teaches a method of analyzing microorganisms comprising using a microbial biosensor for detecting a compound of interest. The microbial biosensor is an auxotrophic detector microorganism, i.e. E. coli according to claims 1 and 2, which expresses a lux reporter gene which produces a fluorescent signal (claims 3-4) for detecting a compound of interest, i.e. glutamine in an analyte (abstract, col. 1, lines 60-67, col. 2, and lines 1-57, col. 4, lines 4-7, col. 11, lines 25-43, col. 12, lines 63-67-col. 12, lines 1-41, ex. 1 lines 15-38). Regarding claim 6, glutamine is an L- or D-amino acid. The detector microorganism is used to screen and identify glutamine in microbes to indicate nitrogen levels in a high-throughput assay (col. 2, lines 20-55, col. 3, lines 3-10, 20-30, col. 4, lines 17-27).  Regarding claim 2, both the microorganism and the detector microorganism are bacterial and optionally the microorganism can be a fungus (col. 4, lines 4-7, 24-27, 41-45, col. 14, lines 45-54). 

Raizada does not teach the method to comprise combining the microorganisms into single droplets and subjecting the droplets to a microfluidic system according to claims 1 and 5. 
Wang teaches a microfluidic high-throughput method which overcomes art recognized issues of identifying and sorting populations of cells producing a compound of interest based upon fluorescent reporters (p. 473, 474, 477 Discussion section). They teach their method to be a higher-throughput method using droplet technology in microfluidic systems.  The system integrates droplet merging, analysis, fluorescence detection and sorting into a single device.  Wang teaches using the microfluidic system to detect a compound of interest in cells (p. 473, whole page, p. 477 Discussion section). The method comprises encapsulating yeast cells in a droplet, mixing the cells with a fluorescent reagent specific to the compound of interest, measuring fluorescence and sorting the droplet based upon the fluorescence measure (p. 474, Results section and Fig.1). They teach that any fluorescent assay system can be used to measure the concentration of the compound of interest (p. 474, Results section 3rd parag.). They teach the method to be used for screening libraries for a compound of interest (p. 475, 2nd col.).  The microfluidic method has several advantages over other screening 
It is the Examiners position that while Wang does not combine two microorganisms into a single droplet, i.e. detector strain with microorganism producing compound of interest; they instead combine the test microorganism which may produce a compound of interest into a droplet with the fluorescent reagent for detecting the compound, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to use the detector microorganism having a reporter gene which produces a fluorescent signal in response to the production of the compound of interest as disclosed by Raizada and Hansen, in the droplet in place of the fluorescent reagent in the microfluidic method because Raizada and Hansen teach detector microbes to be effectively used as microbial biosensors to detect compounds of interest in produced by microorganisms. One would have a reasonable expectation of successfully combining microbial biosensor technology into a high-throughput microfluidic system disclosed in the art to provide significant advantages over other screening technologies. One would expect the microbial biosensor, i.e. detector microorganism, to function the same as the fluorescent reagent used in Wang. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16762733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to analyzing microorganisms producing a compound of interest wherein a detector microorganism and a microorganism producing the compound of interest are combined into a droplet and subjected to a microfluidic system. The compounds of interest are the same in both of the claimed inventions. The claimed inventions differ in that claim 1 of ‘733 includes the second (detector) microorganism is analyzed for exhibiting enhanced or inhibited growth effect of the compound of interest. The instant application analyzing activity in general. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632